DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding claims objections and 35 USC 112 (b) and (d) rejections are withdrawn in light of applicant's amendment filed on 11/25/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-6, 9-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US 2002/0157321) in view of Kerssemakers et al (WO 2011/042533).

Regarding claim 1, Chiba discloses a friction material composition comprising abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm ([0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of  1 to 3,000 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm. The friction material composition further comprises a phenolic binder in the amount of 10 to 20 vol. %, identical to that recited in the present claims ([0016] and [0019]). Regarding the limitations recited in the present claims drawn to the amount of phenolic binder is 10 to 20 vol. %, prior to forming and hardening the friction material, it is noted that the reference discloses uniformly blending the disclosed amounts of ingredients, followed by molding and curing ([0029]). Accordingly, it is clear that the amount of phenolic binder disclosed by the reference, i.e. 10 to 20 vol. %, is an amount before forming and hardening the friction material as recited in the present claims 
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are man-made vitreous fiber clusters as recited in the present claims.
Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). The friction material comprises the fiber clusters in an amount of 1 to 30 wt. % of the friction material composition, overlapping the recited range of 1 to 15 wt. % (Page 7). The reference discloses that in the friction material composition the fiber balls result in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition comprising abrasive materials, and, given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the friction material composition disclosed by Chiba with a reasonable expectation of success.
	Regarding the limitation in claim 1 drawn to the clusters providing a reservoir in which wear debris may accumulate, while the combined disclosures of Chiba and Kerssemakers et al do not disclose that the fiber balls provide a reservoir in which wear debris may accumulate, it is the Examiner’s position given the combination of teachings from Chiba and Kerssemakers et al have rendered obvious the instantly friction material composition. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
To that end, attention is directed to Page 4 of the instant Specification which discloses that when at least 95 wt. % of the man-made vitreous fiber clusters have a size in the range from 0.6 mm to 1.6 mm, the man-made vitreous clusters contribute to wear rate reduction due to size of the reservoir provided by the man-made vitreous fiber clusters in which wear debris may accumulate rather than being lost to the environment. Given the combined disclosures of Chiba and Kerssemakers et al provide vitreous fiber clusters with particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm, overlapping that claimed, it is the Examiner’s position that the vitreous fiber clusters would necessarily provide the reservoir recited in the present claim.

Regarding claim 2, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Chiba discloses that the friction material is a brake pad ([0030]).

Regarding claim 5, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that in the process of preparing the inorganic fiber balls, the inorganic fiber mixture is essentially fee of shots which means that shots greater than 125 microns are included in the inorganic fiber mixture in an amount from 0 to at most 0.2 wt. % (Page 11). Thus, the reference discloses that the fiber clusters are essentially free of a shot size of greater than 125 microns, overlapping that recited in the present claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that the man-made vitreous fiber clusters comprises a plurality of man-made vitreous fibers such as mineral fibers, i.e. alumina fibers (Pages 3-4). Given that the reference discloses alumina fibers, i.e. fibers formed from alumina or Al2O3, it is clear that the amount of alumina in the fibers is 100 %, within the recited range of greater than 15 wt. % Al2O3. It is the noted that the claims recite that the vitreous fibers comprises less than 50 wt. % SiO2, which encompasses an amount of zero (0) wt. % SiO2.

Regarding claim 9, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that made-made vitreous fiber clusters comprises a plurality of man-made vitreous fibers (Pages 3-4). The fibers have a weight average length of 100 to 300 microns and a mass weight average diameter of 5 to 15 microns (Page 6). Thus, the mass average aspect ratio of [100 – 300] : [15 -5] or [6.66 – 60] : 1. It is recognized that reference discloses a weight average aspect ratio, while the claims recite a number average aspect ratio of less than 40.  However, it is the Examiner’s position absent evidence to the contrary, given that breadth of the mass average aspect ratio disclosed by the reference overlaps the number average aspect ratio recited in the present claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Chiba discloses that the friction material composition comprises a fibrous base formed from fibers such as potassium titanate ([0014]).

Regarding claim 10, Chiba discloses a friction material composition comprising abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm ([0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of 0.5 to 500 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm.
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are a mixture of man-man vitreous fibers comprising 1 to 100 % by weight man-made vitreous fiber in the form of clusters as recited in the present claims.
	Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). The reference discloses that in a preferred embodiment 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls, the remaining being loose mineral fibers, i.e. 95 to 0 wt. % loose mineral fibers (Page 12). Thus, the reference discloses an amount of clusters overlapping the recited range of 1 to 100 wt.  %. The reference discloses that in the friction material composition the fiber balls results in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition comprising abrasive materials, and, given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the friction material composition disclosed by Chiba with a reasonable expectation of success.
The recitation in the claims that the man-made vitreous fibers are “for the reduction of wear” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the combined disclosures of Chiba and Kerssemakers et al disclose the mixture of vitreous fibers as presently claimed, it is clear that the mixture of vitreous fibers obtained by the combined disclosures of Chiba and Kerssemakers et al would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 11, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. As discussed above Kerssemakers et al discloses that 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls and the remaining are loose fibers, overlapping the recited ranges of at least 50 wt. % and at least 75 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12, Chiba discloses a friction material composition and method of forming a friction composition comprising the step of adding abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm ([0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of 0.5 to 500 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm. The method further comprises adding a phenolic binder in the amount of 10 to 20 vol. %, identical to that recited in the present claims ([0016] and [0019]). 
Regarding the limitations recited in the present claims drawn to the amount of phenolic binder is 10 to 20 vol. %, prior to forming and hardening the friction material, it is noted that the reference discloses uniformly blending the disclosed amounts of ingredients, followed by molding and curing ([0029]). Accordingly, it is clear that the amount of phenolic binder disclosed by the reference, i.e. 10 to 20 vol. %, is an amount before forming and hardening the friction material as recited in the present claims 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are man-made vitreous fiber clusters as recited in the present claims.
	Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). The reference discloses that in a preferred embodiment 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls, the remaining being loose mineral fibers, i.e. 95 to 0 wt. % loose mineral fibers (Page 12). Thus, the reference discloses an amount of clusters overlapping the recited range of 1 to 100 wt.  %. The friction material comprises the fiber clusters in an amount of 1 to 30 wt. % of the friction material composition, overlapping the recited range of 1 to 15 wt. % (Page 7). The reference discloses that in the friction material composition the fiber balls result in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition and methods of preparing such compositions comprising abrasive materials, and given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the method of preparing the friction material composition disclosed by Chiba with a reasonable expectation of success.
The recitation in the claims that the method is “for preparation of a friction material for the reduction of wear” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the combined disclosures of Chiba and Kerssemakers et al disclose a method of making a friction material as presently claimed, it is clear that the method obtained by the combined disclosures of Chiba and Kerssemakers et al would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 14, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. As discussed above Chiba discloses that 100 wt. % of the abrasive granules have a size of 0.5 to 500 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm. 
Additionally, Kerssemakers et al discloses that 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls and the remaining are loose fibers, overlapping the recited ranges of at least 50 wt. % and at least 75 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 15, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. As discussed above Chiba discloses friction material obtained from the disclosed method.

Regarding claim 17, Chiba discloses a friction material composition comprising a modified phenolic resin binder and abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm (Abstract, [0015], and [0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of  1 to 3,000 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm. The friction material composition further comprises a phenolic binder in the amount of 10 to 20 vol. %, identical to that recited in the present claims ([0016] and [0019]). 
Regarding the limitations recited in the present claims drawn to the amount of phenolic binder is 10 to 20 vol. %, prior to forming and hardening the friction material, it is noted that the reference discloses uniformly blending the disclosed amounts of ingredients, followed by molding and curing ([0029]). Accordingly, it is clear that the amount of phenolic binder disclosed by the reference, i.e. 10 to 20 vol. %, is an amount before forming and hardening the friction material as recited in the present claims 
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are man-made vitreous fiber clusters as recited in the present claims.
Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). 
The fiber balls comprise at least 1 wt. % of the friction material composition (Page 6). It is recognized that the present claims require the amount of fiber clusters in terms of volume %, while the reference discloses the amounts in terms of weight %. However, it is the Examiner’s position absent evidence to the contrary, given the breadth of the weight % disclosed by the reference, the weight % of the fiber clusters overlaps the recited volume % of the present claims.
The reference discloses that in the friction material composition the fiber balls results in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition comprising abrasive materials, and, given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the friction material composition disclosed by Chiba with a reasonable expectation of success.
	Regarding the limitation in claim 17 drawn to the clusters providing a reservoir in which wear debris may accumulate, while the combined disclosures of Chiba and Kerssemakers et al do not disclose that the fiber balls provide a reservoir in which wear debris may accumulate, it is the Examiner’s position given the combination of teachings from Chiba and Kerssemakers et al have rendered obvious the instantly friction material composition. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
To that end, attention is directed to Page 4 of the instant Specification which discloses that when at least 95 wt. % of the man-made vitreous fiber clusters have a size in the range from 0.6 mm to 1.6 mm, the man-made vitreous clusters contribute to wear rate reduction due to size of the reservoir provided by the man-made vitreous fiber clusters in which wear debris may accumulate rather than being lost to the environment. Given the combined disclosures of Chiba and Kerssemakers et al provide vitreous fiber clusters with particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm, overlapping that claimed, it is the Examiner’s position that the vitreous fiber clusters would necessarily provide the reservoir recited in the present claim.

Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 (b) and (d) rejections set forth in the previous Office Action are hereby withdrawn.

Regarding claims 1, 12, and 17, Applicants point to 37 C.F.R. 1.132 Declaration filed on 11/25/2022 which demonstrates that the fiber spheres of the claimed invention reduce wear of a friction material when used in amount across the range of 1 to 10 volume % as recited in claim 17 and well the amount of 1 to 15 wt. % as recited in claim 1 and 12  However, while the data presented in the Declaration exemplify results obtained at 2.5 to 10.0 volume percent corresponding to range of fiber clusters recited in claim 17 and 2.4 to 9.6 wt. % (corresponding to the fiber cluster amount range recited in claims 1 and 12, it is significant to note that the data presented in the Declaration does not exemplify the entire claimed range recited in claims 1 and 12 in terms of weight percent or the volume percent range recited in claim 17. Furthermore, while the Declaration presents results where the inventive friction material compositions have reduced disc wear for a particle size range of 0.6 to 1.0 mm, it is significant to note that claims recite a particle size range of 0.6 to 1.6 mm. Accordingly, it is unclear if the obtained results are indicative of all fiber clusters having a diameter of 0.6 to 1.6 mm and in the amount of 1 to 15 wt. % as recited in claim 1 and 12 and 1 to 10 volume % as recited in claim 17. To that end it is noted that as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of fiber clusters.

Applicants argue that one of ordinary skill in the art would reasonably expect the claimed fiber clusters to reduce wear when used in amounts across the entire range recited in the present claims. However, it is significant to note that Applicants have not proffered any evidence, i.e. data, supporting their position that the claimed fiber clusters to reduce wear when used in amount across the entire range recited in the present claims.

Applicants argue that as evidenced by the enclosed Declaration the claimed fiber spheres are advantageous because they provide more empty space than smaller spheres for wear debris to accumulate in and this mean that less wear debris is lost to the environment and wear of the friction material is thereby reduced and therefore, for any particular amount of the fiber spheres across the claimed ranges, fiber spheres having the claimed size would reduce wear more than smaller fiber spheres. However, as discussed above, the fact remains that Applicants have not proffered any evidence, i.e. data, that supports their position that the obtained results are in fact obtained across the entire claimed range. Furthermore, it is significant to note that the data presented in the Declaration does not present data outside the claimed ranges and within the range of the closest prior art Kerssemakers et al. Specifically, Kerssemakers et al discloses a range of 1 to 30 wt. % of the fiber clusters and Applicants have not proffered data outside the range of 1 to 15 wt. % recited in claims 1 and 12, e.g. 20 wt. %, and within the range disclosed by Kerssemakers et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8[Wingdings font/0x4A]) AM – 5[Wingdings font/0x4A]) PM EST..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767